NOS. 12-12-00175-CR
                                    12-12-00176-CR
                                    12-12-00177-CR
                                    12-12-00178-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS

MICHAEL RENARD WEBB,                           §           APPEALS FROM THE 7TH
APPELLANT

V.                                             §          JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §          SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Michael Renard Webb appeals his convictions for aggravated assault on a public servant
(cause number 12-12-00175-CR), manufacture or delivery of a controlled substance in Penalty Group
1 in an amount of four grams or more but less than two hundred grams (cause number
12-12-00176-CR), manufacture or delivery of a controlled substance in Penalty Group 1 in an amount
of four grams or more but less than two hundred grams in a drug-free zone (cause number
12-12-00177-CR), and manufacture or delivery of a controlled substance in Penalty Group 1 in an
amount of less than one gram in a drug-free zone (cause number 12-12-00178-CR). Appellant raises
two issues on appeal relating to the imposition of court costs. We modify and affirm as modified.


                                          BACKGROUND
       Appellant was charged by indictment with the offense of aggravated assault on a public
servant and three instances of manufacture or delivery of a controlled substance. On February 29,
2012, a bench trial began on the indicted offense of aggravated assault on a public servant. 1
Ultimately, the trial court found Appellant guilty of the offense and made an affirmative deadly
weapon finding. Sentencing was postponed until after a presentence report was prepared.
           On March 19, 2012, Appellant pleaded guilty to the remaining offenses. 2 Each offense was
enhanced under the habitual offender statute, and two of the cases contained drug-free zone
enhancements. Appellant pleaded true to all enhancements in each case.3
           The trial court pronounced Appellant‟s sentence in each case on April 20, 2012. Appellant
was sentenced to various terms of imprisonment in addition to being assessed court costs and in some
cases, restitution.
           The trial court ordered Appellant to pay $55,432.18 in restitution and taxable court costs in the
aggravated assault case. In one of the drug cases, the trial court ordered Appellant to pay $515.00 in
restitution in addition to taxable court costs. In another of the drug cases (a drug-free zone case), the
trial court ordered Appellant to pay $515.00 in restitution, but did not order payment of restitution in
the other drug-free zone case.4
           The certified bill of costs was not in the record when the judgments of conviction were signed.
After Appellant filed his brief, the district clerk supplemented the record in each case to include a bill
of costs.


                                       SUPPLEMENTATION OF THE RECORD
           If a criminal action is appealed, “an officer of the court shall certify and sign a bill of costs
stating the costs that have accrued and send the bill of costs to the court to which the action or
proceeding is transferred or appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006). “A


           1
          See TEX. PENAL CODE ANN. § 22.02(b)(2)(B) (West 2011). The range of punishment for the offense of
aggravated assault of a public servant was enhanced pursuant to the habitual offender statute. See generally TEX. PENAL
CODE ANN. § 12.42 (c)(1) (West Supp. 2012). Appellant pleaded true to the enhancement paragraph.
           2
               See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102 (3)(D); 481.112 (b), (d) (West 2010).
           3
               See generally TEX. HEALTH & SAFETY CODE § 481.134 (b), (c) (West Supp. 2012); TEX. PENAL CODE ANN.
§ 12.42.
           4
           Although the trial court did not orally pronounce payment of court costs in the offenses containing the drug-free
zone enhancement, the assessment of court costs in each case is nevertheless effective. See Armstrong v. State, 340
S.W.3d 759, 767 (Tex. Crim. App. 2011) (“Court costs . . . need neither be orally pronounced nor incorporated by
reference in the judgment to be effective.”).
                                                             2
cost is not payable by the person charged with the cost until a written bill is produced or is ready to be
produced, containing the items of cost, signed by the officer who charged the cost or the officer who
is entitled to receive payment for the cost.” TEX. CODE CRIM. PROC. ANN. art. 103.001 (West 2006).
The rules of appellate procedure permit supplementation of the clerk‟s record “[i]f a relevant item has
been omitted.” See TEX. R. APP. P. 34.5(c)(1).
       The code of criminal procedure does not require that a certified bill of costs be filed at the time
the trial court signs the judgment of conviction or before a criminal case is appealed. See TEX. CODE
CRIM. PROC. ANN. arts. 103.001, 103.006. But when a trial court‟s assessment of costs is challenged
on appeal and no bill of costs is in the record, it is appropriate to supplement the record pursuant to
Rule 34.5(c) because a bill of costs is required by Article 103.006. See TEX. R. APP. P. 34.5(c); TEX.
CODE CRIM. PROC. ANN. art. 103.006.
       In Allen v. State, the Texarkana court of appeals permitted supplementation of the appellate
record with a “newly created” bill of costs. Allen v. State, No. 06-12-00166-CR, 2013 WL 1316965,
at *2 (Tex. App.—Texarkana Apr. 3, 2013, no pet.) (not yet released for publication). The court
reasoned that supplementation was permissible because a bill of costs is a governmental record that is
“merely a documentation of what occurred during . . . trial.” Id. Because the substance of the bill of
costs is not newly created, the court classified the bill of costs as “an „omitted‟ item because it is only
a compilation of records that existed previously.” Id.
       The First Court of Appeals in Houston has also permitted supplementation of the record. See
Cardenas v. State, No. 01-11-01123-CR, 2013 WL 1164365, at *5 (Tex. App.—Houston [1st Dist.]
Mar. 21, 2013, no pet.) (not yet released for publication). But in Cardenas, the court concluded that
supplementation was permissible because an appellate court “must not affirm or reverse a judgment
or dismiss an appeal for formal defects or irregularities in appellate procedure without allowing a
reasonable time to correct or amend the defects or irregularities.” Id. at *4 (citing TEX. R. APP. P.
44.3). Furthermore, the court stated that supplementation was permissible because “Rule 34.5(c)
also does not exclude the possibility of supplementation with new documents, the creation of which is
otherwise required by law, and article 103.006 does contemplate that a bill of costs shall be certified,
signed, and sent upon the appeal of a criminal action, which necessarily occurs after the entry of a
final judgment.” Id. at 5.
       Appellant argues that supplementing the record in each case would be improper because it is

                                                    3
contrary to the analysis in Johnson v. State, 389 S.W.3d 513 (Tex. App.—Houston [14th Dist.] 2012,
pet. granted). In Johnson, the court ordered the district clerk to supplement the record with a bill of
costs, or provide a certified statement that no such bill existed in the case file. Id. at 515. The
clerk‟s office initially responded by filing an affidavit averring that the record did not include a bill of
costs. Id. at 515. The clerk subsequently filed a computer screen printout reflecting a bill of costs,
but it did not retract its earlier affidavit. Id. at 515 n.1. The court held that regardless of the form of
the document, the record contained no indication that the printout was ever brought to the trial judge‟s
attention. Id. at 515 n.1., 517. In reaching its disposition of the case, the court did not address the
issue of “what might happen if an actual bill of costs is subsequently produced.” Id. at 517 n.4.
        Here, the district clerk produced an “actual bill of costs” after Appellant challenged the trial
court‟s assessment of court costs. Thus, Johnson is inapplicable. Appellant also argues that
producing a bill of costs “after-the-fact” violates his right to due process. However, “the clerk‟s
failure to prepare a bill of costs before the entry of judgment simply does not rise to the level of a due
process violation” because Appellant has been given the opportunity to challenge the award of fees on
direct appeal. See Cardenas, 2013 WL 1164365, at *7.
        We agree with the reasoning in Allen and Cardenas.                          Accordingly, we hold that
supplementing the record to include the bill of costs is appropriate and does not violate due process.
See TEX. CODE CRIM. PROC. ANN. arts. 103.001, 103.006; TEX. R. APP. P. 34.5(c)(3), (1); Allen, 2013
WL 1316965, at *2; Cardenas, 2013 WL 1164365, at *4-7. Therefore, we will consider it in our
analysis.5


                      SUFFICIENCY OF THE EVIDENCE SUPPORTING COURT COSTS
        Appellant raises two issues on appeal. First, Appellant argues that the trial court erred by
imposing court costs not supported by the bill of costs and by ordering that funds be withdrawn from
his inmate trust account. Second, he argues that the evidence is insufficient for the trial court to assess
court costs. Because the record has been supplemented and each withholding order is attached to its
corresponding judgment, we construe Appellant‟s issues as a sufficiency challenge to the trial court‟s


        5
           In his brief, Appellant argues that his right to due process was violated when the trial court ordered the
withdrawal of funds from his inmate account without a bill of costs because he had no ability to know or challenge the
legal basis for the costs assessed against him. Because we conclude that supplementation of the record with the bill of
costs is appropriate, this argument is moot.
                                                          4
assessment of costs in each case.
Standard of Review and Applicable Law
        A challenge to the sufficiency of the evidence supporting court costs is reviewable on direct
appeal in a criminal case. See Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011).
We measure sufficiency by reviewing the record in the light most favorable to the award. See Mayer
v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Cardenas, 2013 WL 1164365, at *6.
        A judgment shall “adjudge the costs against the defendant, and order the collection
thereof. . . .” See TEX. CODE CRIM. PROC. ANN. art. 42.16 (West 2006). Requiring a convicted
defendant to pay court costs does not alter the range of punishment and is authorized by statute. See
id.; Weir v. State, 278 S.W.3d 364, 367 (Tex. Crim. App. 2009).
Discussion
        The judgment of conviction for cause number 12-12-00175-CR (aggravated assault of a
public servant) assessed $308.00 in court costs and $55,432.18 in restitution. It includes a document
identified as “Attachment A Order to Withdraw Funds.” The attachment states that Appellant has
incurred “[c]ourt costs, fees and/or fines and/or restitution” in the amount of $55,740.18. The bill of
costs itemizes the costs and fees, which total $308.00. This reflects the amount of court costs
assessed in the judgment of conviction and its attachment. We have reviewed each fee listed in the
bill of costs. Except for the fee listed as “DNA Sample Cost,” all other fees are authorized by
statute.6 Accordingly, the evidence is sufficient to support the trial court‟s assessment of $274.00 in
court costs in cause number 12-12-00175-CR.
        The judgment of conviction for cause number 12-12-00176-CR (delivery of a controlled
substance four grams or more but less than two hundred grams) assessed $363.00 in court costs and
$515.00 in restitution. It includes a document identified as “Attachment A Order to Withdraw
Funds.” The attachment states that Appellant has incurred “[c]ourt costs, fees and/or fines and/or
restitution” in the amount of $878.00. The bill of costs itemizes the costs and fees, which total
$363.00. This reflects the amount of court costs assessed in the judgment of conviction and its
        6
           The bill of costs for cause number 12-12-00175-CR includes a jury service fee, clerk‟s fee, records
management, records management and preservation fee—DC, warrant fee, arrest fee (commit and release), technology
fee, courthouse security, DNA sample cost, consolidated court fees, judiciary fund state, judiciary fund county, and
indigent defense court cost. See TEX. CODE CRIM. PROC. ANN. art. 102.0045(a) (West Supp. 2012); TEX. CODE CRIM.
PROC. ANN. art. 102.005(a), (f) (West 2006); TEX. CODE CRIM. PROC. ANN. arts. 102.011(a)(2), (6); 102.0169(a);
102.017(a); 102.020(a)(3) (West Supp. 2012); TEX. LOC. GOV‟T CODE ANN. § 133.102(a)(1) (West Supp. 2012); TEX.
LOC. GOV‟T CODE ANN. § 133.105(a), (b) (West 2008); TEX. LOC. GOV‟T CODE ANN. § 133.107(a) (West Supp. 2012).
                                                         5
attachment. We have reviewed each fee listed in the bill of costs. Except for the fee listed as “DNA
Sample Cost,” all other fees are authorized by statute.7 Accordingly, the evidence is sufficient to
support the trial court‟s assessment of $329.00 in court costs in cause number 12-12-00176-CR
(delivery of a controlled substance more than four grams but less than two hundred grams).
        The judgment of conviction for cause number 12-12-00177-CR (delivery of a controlled
substance four grams or more but less than two hundred grams in a drug-free zone) assessed $368.00
in court costs and $515.00 in restitution. It includes a document identified as “Attachment A Order
to Withdraw Funds.” The attachment states that Appellant has incurred “[c]ourt costs, fees and/or
fines and/or restitution” in the amount of $883.00. The bill of costs itemizes the costs and fees,
which total $368.00. This reflects the amount of court costs assessed in the judgment and attachment.
We have reviewed each fee listed in the bill of costs. The costs imposed are the same as those in
cause number 12-12-00176-CR, with the addition of an “arrest fee (commit and release).”8 Except
for the fee listed as “DNA Sample Cost,” all other fees are authorized by statute. Accordingly, the
evidence is sufficient to support the trial court‟s assessment of $334.00 in court costs in cause number
12-12-00177-CR.
        The judgment of conviction for cause number 12-12-00178-CR (delivery of a controlled
substance less than one gram in a drug-free zone) assessed $368.00 in court costs and $0.00 in
restitution. It includes a document identified as “Attachment A Order to Withdraw Funds.” The
attachment states that Appellant has incurred “court costs, fees and/or fines and/or restitution” in the
amount of $368.00. The bill of costs itemizes the costs and fees, which total $368.00. We have
reviewed each fee listed in the bill of costs, and they are the same as those imposed in cause number
12-12-00177-CR. Accordingly, the evidence is sufficient to support the trial court‟s assessment of
$334.00 in court costs in cause number 12-12-00178-CR.
        The item listed as “DNA Sample Cost,” should not be imposed unless an individual is placed
on community supervision and is required to submit to a DNA sample under Article 42.12, Section

        7
          The bill of costs for cause number 12-12-00176-CR includes a jury service fee, clerk‟s fee, records
management, records management and preservation fee—DC, warrant fee, technology fee, courthouse security, drug
court program, DNA sample cost, consolidated court fees, judiciary fund state, judiciary fund county, and indigent
defense court cost. See TEX. CODE CRIM. PROC. ANN. art. 102.0045(a); 102.005(a), (f); 102.011(a)(2); 102.0169(a);
102.017(a); TEX. CODE CRIM. PROC. ANN. arts. 102.0178(a), 102.020(a)(3) (West Supp. 2012); TEX. LOC. GOV‟T CODE
ANN. §§ 133.102(a)(1); 133.105(a), (b); 133.107(a).
        8
            See TEX. CODE CRIM. PROC. ANN. art. 102.011(a)(6).
                                                          6
11(j) of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 102.020(a)(3)
(West Supp. 2012). Appellant was assessed the “DNA Sample Cost” in each case. Appellant was
not placed on community supervision, nor was he required to submit to a DNA sample under the code
of criminal procedure in any of his cases. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 11(j) (West
Supp. 2012). Accordingly, the evidence is insufficient to support the imposition of the $34.00
“DNA Sample Cost” assessed in each bill of costs. We sustain Appellant‟s first and second issues, in
part, as they pertain to the imposition of the “DNA Sample Cost” in each case.


                               OTHER ERRORS IN THE JUDGMENTS
       In reviewing the record, we note that the judgments of conviction for cause numbers
12-12-00177-CR and 12-12-00178-CR contain clerical errors not raised by either party.           An
appellate court has the power to correct and reform a trial court judgment to make the record “speak
the truth” when it has the necessary data and information before it to do so. George v. State, No.
12-10-00353-CR, 2011 WL 2224219, at *3, 5 (Tex. App.—Tyler June 8, 2011, pet. ref‟d) (mem. op.,
not designated for publication); Cobb v. State, 95 S.W.3d 664, 668 (Tex. App.—Houston [1st Dist.]
2002, no pet.). Our authority to reform incorrect judgments is not dependent on the request of any
party. See Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—Texarkana 2009, no pet.)
       In cause number 12-12-00177-CR, the judgment of conviction incorrectly recites that
Appellant was convicted of “MAN/DEL CS PG 1>1G DRUG FREE ZONE.” The record shows that
the amount alleged in the indictment was “four grams or more but less than 200 grams,” and that
Appellant pleaded guilty to the first degree felony offense. Thus, the offense for which Appellant
was convicted should have been “MAN/DEL CS PG1>=4G<200G.”                  Furthermore, Appellant
pleaded, and the trial court found, that the second enhancement paragraph of the indictment was
“true.” The judgment, however, recites “N/A” as the plea and finding relating to the second
enhancement paragraph. “True” should have been entered in each blank in order to show what
happened in the guilty plea and sentencing hearings. See George, 2011 WL 2224219, at *3.
       In cause number 12-12-00178-CR, Appellant pleaded, and the trial court found, that the
second enhancement paragraph of the indictment was “true.” The judgment, however, recites “N/A”
as the plea and finding relating to the second enhancement paragraph. “True” should have been
entered in each blank in order to show what happened in the guilty plea and sentencing hearings. See

                                                 7
id.
                                                       DISPOSITION
         Having sustained Appellant‟s first and second issues in part, we modify the trial court‟s
judgment and “Attachment A” in each case. See TEX. R. APP. P. 43.2(b); see, e.g. Reyes v. State, 324
S.W.3d 865, 868 (Tex. App.—Amarillo 2010, no pet.).9
         In cause number 12-12-00175-CR, we modify the trial court‟s judgment to reflect that the
amount of court costs is $274.00. See TEX. R. APP. P. 43.2(b). We also modify Attachment A to
delete the assessment of $34.00 for the DNA sample cost and to state that the total amount of “court
costs, fees and/or fines and/or restitution” is $55,706.18. We affirm the judgment of the trial court
as modified in cause number 12-12-00175-CR. See TEX. R. APP. P. 43.2(b).
         In cause number 12-12-00176-CR, we modify the trial court‟s judgment to reflect that the
amount of court costs is $329.00. See TEX. R. APP. P. 43.2(b). We also modify Attachment A to
delete the assessment of $34.00 for the DNA sample cost and to state that the total amount of “court
costs, fees and/or fines and/or restitution” is $844.00. We affirm the judgment of the trial court as
modified in cause number 12-12-00176-CR. See TEX. R. APP. P. 43.2(b).
         In cause number 12-12-00177-CR, we modify the trial court‟s judgment to reflect that the
offense for which Appellant was convicted was “MAN/DEL CS PG1>=4G<200G,” that the plea to
the second enhancement/habitual paragraph is “TRUE,” that the finding on the second
enhancement/habitual paragraph is “TRUE,” and that the amount of court costs is $334.00. See TEX.
R. APP. P. 43.2(b); George, 2011 WL 2224219, at *5. We also modify Attachment A to delete the
assessment of $34.00 for the DNA sample cost and to state that the total amount of “court costs, fees
and/or fines and/or restitution” is $849.00. We affirm the judgment of the trial court as modified in
cause number 12-12-00177-CR. See TEX. R. APP. P. 43.2(b).
         In cause number 12-12-00178-CR, we modify the trial court‟s judgment to reflect that the plea
to the second enhancement/habitual paragraph is “TRUE,” that the finding on the second
enhancement/habitual paragraph is “TRUE,” and that the amount of court costs is $334.00. See TEX.
         9
            The State argues that a notice of withdrawal is not a final, appealable order and that Appellant may not raise this
issue on appeal. We decline to address the State‟s argument because the “Order to Withdraw Funds” was incorporated
into the trial court‟s judgment of conviction as “Attachment A.” But even if the “Order to Withdraw Funds” was not
incorporated into the judgment as an attachment, other courts have determined that modification of both the judgment and
withholding order is appropriate to delete improperly assessed fees when sufficiency is challenged on direct appeal. See
Allen v. State, No. 06-12-00166-CR, 2013 WL 1316965, at *4 (Tex. App.—Texarkana Apr. 3, 2013, no pet.) (not yet
released for publication); Reyes v. State, 324 S.W.3d 865, 868 (Tex. App.—Amarillo 2010, no pet.).
                                                              8
R. APP. P. 43.2(b); George, 2011 WL 2224219, at *5. We also modify Attachment A to delete the
assessment of $34.00 for the DNA sample cost and to state that the total amount of “court costs, fees
and/or fines and/or restitution” is $334.00. We affirm the judgment of the trial court as modified in
cause number 12-12-00178-CR. See TEX. R. APP. P. 43.2(b).


                                                                    BRIAN HOYLE
                                                                       Justice

Opinion delivered June 25, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)


                                                                9
                                 COURT OF APPEALS
            TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT
                                              JUNE 25, 2013


                                        NO. 12-12-00175-CR

                                    MICHAEL RENARD WEBB,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee

_____________________________________________________________________________
                       Appeal from the 7th Judicial District Court
                  of Smith County, Texas. (Tr.Ct.No. 007-0447-11)
_____________________________________________________________________________
                 THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court‟s
judgment below should be modified and, as modified, affirmed.
                        It is therefore ORDERED, ADJUDGED and DECREED that the trial
court‟s judgment below be modified to reflect that the amount of court costs is $274.00; that
Attachment A be modified to delete the assessment of $34.00 for the DNA sample cost and to state
that the total amount of “court costs, fees and/or fines and/or restitution” is $55,706.18; that as
modified, the trial court‟s judgment is affirmed; and that this decision be certified to the trial court
below for observance.
                        Brian Hoyle, Justice.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      10
                                COURT OF APPEALS
            TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT
                                             JUNE 25, 2013


                                       NO. 12-12-00176-CR

                                   MICHAEL RENARD WEBB,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee

_____________________________________________________________________________
                              Appeal from the 7th Judicial District Court
                        of Smith County, Texas. (Tr.Ct.No. 007-0448-11)
 _____________________________________________________________________________
                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court‟s
judgment below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court‟s judgment below be modified to reflect that the amount of court costs is $329.00; that
Attachment A be modified to delete the assessment of $34.00 for the DNA sample cost and to state
that the total amount of “court costs, fees and/or fines and/or restitution” is $844.00; that as
modified, the trial court‟s judgment is affirmed; and that this decision be certified to the trial court
below for observance.
                       Brian Hoyle, Justice.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                     11
                               COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT
                                            JUNE 25, 2013


                                      NO. 12-12-00177-CR

                                  MICHAEL RENARD WEBB,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee

_____________________________________________________________________________
                               Appeal from the 7th Judicial District Court
                          of Smith County, Texas. (Tr.Ct.No. 007-0449-11)
 _____________________________________________________________________________
                         THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court‟s
judgment below should be modified and, as modified, affirmed.
                         It is therefore ORDERED, ADJUDGED and DECREED that the trial
court‟s judgment below be modified to reflect that the offense of conviction is “MAN/DEL CS
PG1>=4G<200G,” that the plea to the second enhancement/habitual paragraph is “TRUE,” that
the finding on the second enhancement paragraph is “TRUE,” and that the amount of court costs is
$334.00; that Attachment A be modified to delete the assessment of $34.00 for the DNA sample
cost and to state that the total amount of “court costs, fees and/or fines and/or restitution” is
$849.00; that as modified, the trial court‟s judgment is affirmed; and that this decision be
certified to the trial court below for observance.
                         Brian Hoyle, Justice.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                    12
                               COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT
                                            JUNE 25, 2013


                                      NO. 12-12-00178-CR

                                  MICHAEL RENARD WEBB,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee

_____________________________________________________________________________
                             Appeal from the 7th Judicial District Court
                        of Smith County, Texas. (Tr.Ct.No. 007-0450-11)
 _____________________________________________________________________________
                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court‟s
judgment below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court‟s judgment below be modified to reflect that the plea to the second enhancement/habitual
paragraph is “TRUE,” that the finding on the second enhancement/habitual paragraph is “TRUE,”
and that the amount of court costs is $334.00; that Attachment A be modified to delete the
assessment of $34.00 for the DNA sample cost and to state that the total amount of “court costs,
fees and/or fines and/or restitution” is $334.00; that as modified, the trial court‟s judgment is
affirmed; and that this decision be certified to the trial court below for observance.
                       Brian Hoyle, Justice.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    13